— Motion by State for order declaring the existence of statutory stay of all proceedings pursuant to CPLR 5519 (subd. [a], par. 1) or, in the alternative, for stay pursuant to CPLR 5519 (subd. [c]). The motion for a stay pursuant to CPLR 5519 (subd. [c]) is denied, without costs. With respect to the statutory stay, we are of the opinion that the filing of a notice of appeal from the order entered March 8, 1973 did not effect an automatic stay of the trial of the claim. Staley, Jr., J. P., Cooke, Sweeney, Kane and Main, JJ., concur.